DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, Species I, FIGs. 1A-2, and claim 1 in the reply filed on 11/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 2-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2020 and 12/02/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because FIG. 2 is too dark. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (JP 2009-111314) in view of Saito et al. (U.S. PG. Pub. No. 2013/0307655 A1).
With respect to claim 1. Matsumura et al., hereinafter referred to as “Matsumura,” teaches an inductor [FIGs. 1-5] comprising: 
an element assembly 12 including a coil 1 and a magnetic body 9,
the coil including a winding portion (would portion) in which a conductive wire having a coating layer (insulation coating, not expressly shown, para. [0014]) is spirally wound and a pair of extension portions 3-4 extended from outermost segments of the winding portion, 
the magnetic body having a mounting surface (bottom surface), made of magnetic powder, and sealing the coil such that the mounting surface is approximately parallel with a winding axis (imaginary horizontal axis) of the winding portion; and 
a pair of outer electrodes 7a-7b disposed on the mounting surface, 
wherein each of the pair of extension portions includes a first region 3 extended from the outermost segment in the winding portion toward the mounting surface and a second region 4 continuous with the first region, 
the first regions in the pair of extension portions are opposed to each other, 
the second regions in the pair of extension portions are bent in a direction in which the second regions are away from each other, and exposed to the mounting surface, 
the pair of outer electrodes are disposed on the second regions, respectively, in the pair of extension portions where the coating layers are removed (insulation coating is stripped at regions 4, para. [0016], and FIG. 5 shows electrodes 7a-7b are on second regions 4), and 
the element assembly has a groove-like recess portion (lower opening portion) that allows the opposed first regions and an outer surface of the winding portion positioned between the opposed first regions to be exposed (paras. [0014]-[0017]). 


    PNG
    media_image1.png
    625
    406
    media_image1.png
    Greyscale

Matsumura does not expressly teach 
the coil is wound in two stages continuously connected at an innermost segment of the winding portion, and
the magnetic body made of magnetic powder and resin. 
Saito et al., hereinafter referred to as “Saito,” teaches an inductor (FIGs. 1-6) wherein
the coil 1 is wound in two stages continuously connected at an innermost segment of the winding portion (coil 1 is would in “two-tiered outward spiral pattern” para. [0021]), and
the magnetic body 2 made of magnetic powder and resin (para. [0022]). Saito also teaches the pair of outer electrodes 5 are disposed on the second regions 1a, respectively, in the pair of extension portions where the coating layers are removed (para. [0023]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the two-stages coil and magnetic powder and resin magnetic body as taught by Saito to the inductor of Matsumura to provide the required magnetic saturation characteristics and increase inductance.

    PNG
    media_image2.png
    436
    374
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837